FILE COPY




                                    No. 07-20-00358-CR

Jamie Lee Burns a/k/a Jamie Lee             §      From the 316th District Court
Nelson                                               of Hutchinson County
   Appellant                                §

v.                                          §      April 15, 2021

The State of Texas                          §      Opinion Per Curiam
  Appellee

                                    J U D G M E N T

      Pursuant to the opinion of the Court dated April 15, 2021, it is ordered, adjudged,

and decreed that the appeal is abated and the cause is remanded to the 316th District

Court of Hutchinson County, Texas, for further proceedings in accordance with this

Court’s opinion entered this day.


                                          oOo